
	
		I
		112th CONGRESS
		1st Session
		H. R. 3633
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2011
			Ms. Buerkle (for
			 herself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the reduction in Medicare disproportionate share hospital (DSH) payments made
		  by section 3133 of the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the Help Our
			 Hospitals Act of 2011.
		2.Repeal of
			 Medicare DSH reductions under ACASection 1886 of the Social Security Act (42
			 U.S.C. 1395ww), as amended by section 3133 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) and section 1104 of the Health Care
			 and Education Reconciliation Act of 2011 (Public Law 111–152), is
			 amended—
			(1)in subsection (d)(5)(F)(i), by striking
			 Subject to subsection (r), for and inserting For;
			 and
			(2)by striking
			 subsection (r).
			
